UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                          FILED
                                                                                           APR 27 2021
VICKY MONROE-RICKS, et al.,                     )                                    Clerk, U.S. District & Bankruptcy
                                                )                                    Court for the District of Columbia
                Plaintiffs,                     )
                                                )
        v.                                      )       Civil Action No. 1:21-cv-00799 (UNA)
                                                )
UNITED STATES RAILROAD                          )
RETIREMENT BOARD,                               )
                                                )
                                                )
                Defendant.                      )


                                   MEMORANDUM OPINION

        This matter is before the court on its initial review of plaintiffs’ pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). Plaintiff, Vicky Monroe-Ricks, brings

this action on behalf of herself and her spouse, “Mr. Ricks.” Both plaintiffs appear to reside in

Suitland, Maryland. See Compl., ECF No. 1, at 1. She has filed suit against the United States

Railroad Retirement Board (“RRB”), including the RRB Hearings & Appeals Office, and the

“whole railroad retirement board systemically.” See id. at 2.

        While plaintiff makes passing reference to discrimination and various other constitutional

violations, as well as unspecified tort claims, see id. at 3, 7, at root, plaintiff is aggrieved that RRB

“fail[ed] to pay [Mr. Ricks] his RRB benefits causing damages[,]” see id. at 4, 6–7.                More

specifically, plaintiff alleges that, since the time that Mr. Ricks retired due to disability, he has

been unfairly denied his retirement benefits, and that he “should also be receiving allotments for

[his] spouse and dependent children[.]” Id. at 6. She attests that these denials have been appealed

administratively and that the determinations have been unlawfully affirmed without merit. See id.
She demands that the court assess the RRB’s determinations and order the issuance of all benefits

owed. See id. at 7. She also demands additional compensatory damages. See id.

        First, Ms. Monroe-Ricks has not complied with the requirement of the Local Rules of this

court that a plaintiff “filing pro se in forma pauperis must provide in the [complaint’s] caption the

name and full residence address or official address of each party.” LCvR 5.1(c)(1). She has failed

to provide a residence address for either herself or her spouse. The information regarding “Mr.

Ricks,” is yet greater lacking; the initiating filings are, in fact, devoid of his full name. This is

insufficient.

        Second, Ms. Monroe-Ricks has filed a joint IFP application on behalf of herself and her

husband, and has conflated both of their financial circumstances, which she may not do. As a

general rule, a pro se litigant can represent only himself or herself in federal court. See 28 U.S.C.

§ 1654 ("In all courts of the United States the parties may plead and conduct their own cases

personally or by counsel[.]"); Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C. Cir. 1984)

(same); U.S. ex rel. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp. 2d 10, 16 (D.D.C. 2003)

(same), affd sub nom. Rockefeller ex rel. U.S. v. Washington TRU Solutions LLC, No. 03-7120,

2004 WL 180264 (D.C. Cir. Jan. 21, 2004). This requirement includes the submission of separate

and individually executed IFP applications. See generally, 28 U.S.C. § 1915. Mr. Ricks has not

submitted his own IFP application and without properly detailed IFP applications, individually

executed and filed by each plaintiff, the court lacks the information by which it may assess

plaintiffs’ respective financial statuses at this juncture. Thus, the court will deny the joint IFP

application and dismiss the complaint without prejudice to refiling.

        The court notes, however, that should either plaintiff determine to refile this litigation anew

and in accordance with the parameters described above (or alternatively upon submission of the
filing fee), there are yet additional deficiencies. For example, Mr. Ricks has not signed the

complaint and there is no indicia of his voluntary participation in this matter. See Fed. R. Civ. P.

11(a). Furthermore, there is no information provided to establish that he is unable to litigate this

case himself as a party, or that Ms. Monroe-Ricks is legally entitled to bring this suit on his behalf

as his proxy. And even if Ms. Monroe-Ricks were proceeding solely for herself, this court lacks

jurisdiction over these claims because only certain federal courts of appeals have the authority to

review final decisions of the Railroad Retirement Board. See 45 U.S.C. § 355(f).

       For all of these reasons, all of the joint IFP application is denied and this matter is dismissed

without prejudice. Plaintiffs’ pending motion for default, ECF No. 3, is also denied. A separate

order accompanies this memorandum opinion.




                                               __________/s/_____________
Date: April 27, 2021                             TIMOTHY J. KELLY
                                                United States District Judge